On Motion for Rehearing.
In the written argument filed in connection with their motion for rehearing, counsel for appellees assert that we erred in holding the statements of Mr. Wheeler, the local agent of appellant at Vernon, which statements were detailed by Miss Bernice Goldston and Mrs. Johnson, were of no probative force and were incompetent to bind appellant and establish negligence on its part which proximately caused (die accident and injury to Mrs. Goldston. They call our attention to the fact that the testimony was admitted without objection and, therefore, they assert, the trial court was without authority to grant appellant’s motion for a peremptory instruction.
 It is true that the testimony was admitted without objection of appellant; but that makes no difference as to its incompetency and lack of probative force. Conceding that the statements were true’ and that they were of such a nature as that they would have proved negligence, the latter of which, as we have said, is open to serious doubt, still they were incompetent as evidence against appellant because they were made under circum'stances which clearly show the agent was not acting within the scope of his authority or employment when he made them. They were purely voluntary and were made in a casual conversation which took place several weeks after the accident in which Mrs. Goldston received her injury. He was not in the line of his duty at the time, but was away from his place of business, visiting with Miss Goldston in another store where she was employed and where he had gone for the purpose merely of ascertaining her mother’s condition. In passing upon this identical question, Judge Gallagher, in Southern Surety Co. v. Nalle & Co., Tex.Com.App., 242 S.W. 197, 201, an opinion that was specifically approved by the Supreme Court, said: “Evidence in itself wholly incompetent, and therefore without probative force, gains no vitality because admitted without objection. It will not support a verdict by a jury or a finding of fact by a court.” In Henry v. Phillips, 105 Tex. 459, 151 S.W. 533, 537, the Supreme Court, in a similar case, announced the rule to be such as we have held that it is and in both of those cases long lists of authorities are cited which support the holding.
A reconsideration of the entire record and the authorities has confirmed our original conclusions and the motion for rehearing will be overruled.